Citation Nr: 1424781	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-39 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial staged rating in excess of 30 percent from October 1, 2007 until February 18, 2009, for posttraumatic stress disorder (PTSD) with alcoholism.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office.  This decision granted the Veteran service connection and a 10 percent rating for PTSD.  The Veteran appealed the assignment of a 10 percent rating.

The April 2007 rating decision on appeal also denied service connection for a heart condition, denied service connection for alcoholism, and denied a total disability rating based on individual unemployability (TDIU).  Since that time the Veteran has been granted service connection for alcoholism as part of his service-connected PTSD.  He has also been granted service connection for his heart condition (coronary artery disease).  Consequently, the claims for service connection for alcoholism and a heart condition are no longer in appellate status.

With regard to the claim for TDIU, as explained by the decision below, the Veteran has met the criteria for a 100 percent rating for PTSD for the entire appeal period.  Accordingly, the claim for TDIU is moot.

The Veteran and his mother provided testimony at a hearing before a Decision Review Officer in October 2007.  A transcript of the hearing is contained in the claims file.

A March 2009 rating decision granted the Veteran an increased initial staged rating of 30 percent for PTSD, effective July 15, 2008, and a staged rating of 100 percent, effective from February 18, 2009.  This rating decision incorrectly states that the Veteran's claim for an increased rating was fully granted by the assignment of a 100 percent and that the claim for an increased rating for PTSD was no longer on appeal.  This statement is incorrect because the claim for an increased initial rating for PTSD prior to the assignment of the 100 percent rating on February 18, 2009 remained on appeal.  

An October 2011 rating decision granted the Veteran an initial rating of 100 percent for PTSD with alcoholism from August 4, 2006 to October 1, 2007, and a 30 percent staged rating from October 1, 2007 until February 18, 2009.  Consequently, the issue remaining on appeal is entitlement to an initial staged rating for PTSD with alcoholism in excess of 30 percent from October 1, 2007 to February 18, 2008. 

Although the Veteran and the RO phrased the issue on appeal as entitlement to an earlier effective date for the assignment of a 100 percent rating for PTSD, this claim is actually a disagreement with the rating assigned following the grant of service connection.  Accordingly, the issue in appellate status is not an effective date issue but is an increased rating issue, as reflected on the cover page of this decision.


FINDING OF FACT

The Veteran has been unemployable due to his symptoms of PTSD and alcoholism ever since the grant of service connection.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD have been met since August 4, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Currently the Veteran has been assigned a 100 percent rating for PTSD with alcoholism from August 4, 2006 to June 13, 2007; a 100 percent rating based on hospitalization for PTSD from June 13, 2007 to October 1, 2007; a 30 percent rating from October 1, 2007 to February 18, 2009; and a 100 percent rating from February 18, 2009.  

As explained below, the Board finds that the Veteran has met the criteria for a 100 percent rating for PTSD with alcoholism ever since the August 4, 2006 grant of service connection, including from October 1, 2007 until February 18, 2009.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

A 100 percent rating is warranted for PTSD where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In September 2007, just prior to the assignment of a 30 percent rating on October 1, 2007, a VA physician reviewed the Veteran's medical history and examined the Veteran.  The physician noted that the Veteran was being treated for PTSD, depression, suicidal ideation and drinking problems.  He opined that due to the Veteran's PTSD and alcoholism the Veteran was permanently unable to function in any job.  He assigned the Veteran a Global Assessment of Functioning (GAF) score of 40.  

An October 2007 VA treatment record notes that the Veteran reported increased depression and had had an alcohol relapse.  Another October 2007 VA treatment record states that the Veteran's PTSD symptoms included depression, avoidance of positive activities including treatment, history of use of alcohol to cope with feelings, and diminished  communication or contact with others.  In November 2007 the Veteran reported that he was depressed and it was very difficult for him.  He said he stayed in his house and stayed in his "shell."

Given that VA examiners in September 2007 and February 2009 stated that the Veteran was totally and permanently occupationally impaired due to his PTSD, and given that some of the VA treatment records between those dates reveal that the Veteran had severe symptoms due to his service-connected PTSD with alcoholism, the Board finds that the Veteran met the criteria for a 100 percent rating from October 1, 2007 to February 18, 2009.

The Board recognizes that VA medical records dated in April and May 2008 have shown reduced symptom levels of psychiatric disability and a GAF of 60.  However, with resolution of doubt in the Veteran's favor, the Board finds that overall the Veteran's PTSD with alcoholism resulted in severe psychiatric disability that more frequently resulted in total social and occupational impairment.  Furthermore, as noted above, a VA psychiatrist opined in September 2007 that the Veteran was permanently and totally disabled due to his PTSD.  Reviewing all the evidence of record, the Board finds that the criteria for an initial rating of 100 percent for PTSD have been met since the grant of service connection, including from October 1, 2007 to February 18, 2009.  See Fenderson.


ORDER

A 100 percent staged rating for PTSD is granted from October 1, 2007 to February 18, 2009, subject to the law and regulation governing the award of monetary benefits.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


